Citation Nr: 1701048	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to June 1962 and from March 1963 to November 1978.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2015 decision, the Board denied increased ratings for disabilities of the lumbar spine and cervical spine for the period on appeal prior to September 17, 2012.  The Board further remanded these issues for the period from September 17, 2012, as well as the issues of entitlement to separate ratings for neurological complications.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which issued an October 2016 order granting a joint motion for partial remand (JMPR) as to the issue of entitlement to TDIU.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In granting the JMPR, the Court held that the Board failed to take jurisdiction of the issue of entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In compliance with the Court's order, this issue is now before the Board.

The Board finds that remand is necessary before the issue may be decided.  The record remains unclear in regards to the Veteran's current employment and his capability for future employment.  Unlike percentage ratings based on the average impairment in earning capacity caused by service-connected disabilities, entitlement to TDIU is based on an individual veteran's specific circumstances.  Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) (quoting Rice, 22 Vet. App. at 452).  The Board cannot make a determination of what substantially gainful occupation is available to the Veteran without information on his employment history and education, either from a completed VA Form 21-8940 or from another source.  See 38 C.F.R. § 4.16; VBA Fast Letter 13-13 (2013).

Additionally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims for increased evaluations.  As these issues are still being developed in compliance with the Board's May 2015 remand, entitlement to a TDIU cannot be decided until the issues are returned to the Board.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide appropriate notice for a claim of TDIU to the Veteran and his representative with the appropriate claims forms, and inform the Veteran that such forms must be completed and returned in order to decide his claim for TDIU.  Conduct any additional development deemed necessary to determine the impact of the service-connected disabilities on the Veteran's employability.

2.  Complete the development ordered in the Board's May 2015 remand, along with any other development deemed necessary.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




